Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 2/3/2022.

The application has been amended as follows:

Claims 1, 3, 5, and 7 have been amended as follows:

1. A vehicle control apparatus comprising:
a vehicle information detector configured to detect vehicle information including a vehicle speed of a vehicle driven by an electric motor and drive torque of the electric motor; and
a controller configured to moderate a rate of increase in the drive torque of the electric motor at the time when the vehicle accelerates with respect to a rate of increase in the drive torque set 
wherein the vehicle information detector is constituted of a vehicle-speed sensor sensor sensor sensor 
the controller moderates the rate of increase in the drive torque for the acceleration request detected by the acceleration-request sensor 

3. The vehicle control apparatus of Claim 1, wherein the vehicle information detector is further constituted of a mode sensor 
the controller moderates the rate of increase in the drive torque according 
to the traveling mode of the vehicle detected by the mode sensor sensor sensor 

5. The vehicle control apparatus of Claim 4, wherein the controller includes a plurality of maps and, when the vehicle speed of the vehicle detected by the vehicle-speed sensor sensor 
	
7. The vehicle control apparatus of Claim 3, wherein the controller moderates the rate of increase in the drive torque to a degree set by the controller on the basis of the traveling mode of the vehicle detected by the mode sensor 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art on record is Jung et al. (US 2018/0170386, 
hereinafter Jung; already of record) in view of Ueno et al. (US 2016/0185336, hereinafter Ueno; already of record).
	The combination of Jung and Ueno teaches:
A vehicle control apparatus (Jung: Abstract) comprising:

a controller configured to moderate a rate of increase in the drive torque of the electric motor at the time when the vehicle accelerates with respect to a rate of increase in the drive torque set in advance (Jung: Abstract; Fig. 3 Elements S40, S50, S60, and S70; Paragraphs [0024], [0071], and [0072]) when the vehicle speed of the vehicle is less than or equal to a predetermined speed (Jung: Paragraph [0026]) at which gear shifting from drive to reverse of from reverse to drive is enabled and the drive torque detected by the vehicle information detector is greater than or equal to a predetermined threshold (Ueno: Abstract; Fig. 11; Paragraph [0023]),
wherein the vehicle information detector is constituted of a vehicle-speed detector configured to detect the vehicle speed, a shift-position detector configured to detect a shift position, an acceleration-request detector configured to detect a request for acceleration to the vehicle, and a torque detector configured to detect the drive torque (Ueno: Fig. 22; Paragraphs [0034], [0070], [0075], and [0090]), and
	…
	However the combination of Ueno and Jung does not teach: 
…
the controller moderates the rate of increase in the drive torque for the acceleration request detected by the acceleration-request detector at the time when the detected vehicle speed is less than or equal to a predetermined speed at which gear shifting from drive to reverse or reverse to drive is enabled, the vehicle accelerates after gear shifting from the drive to the reverse 
The Applicant’s argument from Pages 5-6 of the Remarks of 12/14/2021 against the combination of Ueno and Jung teaching the “the controller moderates the rate of increase…” limitation above have been fully considered and is persuasive. 

	Regarding claims 3-7, the claims are dependent on allowable claim 1 and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/4/2022